Citation Nr: 0826402	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for chronic lumbar strain/sprain secondary to 
degenerative changes, claimed as low back pain, and if so, 
whether entitlement to service connection for low back 
disabilty is warranted.

REPRESENTATION

Appellant represented by:	Sally Frank, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  The veteran appealed that decision to 
Board, and the case was referred to the Board for appellate 
review. 

In May 2008, a Travel Board hearing was held before the 
undersigned at the Des Moines, Iowa RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed March 1982 rating decision denied service 
connection for chronic low back disability.

2.  The evidence received since the March 1982 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for low back disability.

3.  The veteran has not been shown to have low back 
disability (chronic lumbar strain with degenerative disc 
disease) that is causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision, which denied service 
connection for low back disability, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2. The evidence received subsequent to the March 1982 rating 
decision is new and material, and the claim for service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have low back disability (chronic 
lumbar strain with degenerative disc disease) that was 
incurred in or caused by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the decision below, the Board has reopened the veteran's 
claim for service connection for low back pain, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations have been complied with, a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


With respect to the merits of the veteran's claim for service 
connection for low back pain, the Board finds that the VCAA 
duty was satisfied by a letter sent to the veteran in March 
2004.  The letter addressed all four notice elements and was 
sent prior to the initial unfavorable decision by the AOJ.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions per 
Dingess was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records, 
identified private medical records, and records from the 
Social Security Administration.  Additionally, the veteran 
was afforded a VA examination in May 2006.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that the veteran's claim for service 
connection for low back pain was previously considered and 
denied by the RO in a decision dated in March 1982.  The 
veteran was notified of that decision and of his appellate 
rights.  He subsequently filed a notice of disagreement and 
was provided a Statement of the Case by the RO in February 
1983.  A timely substantive appeal was not submitted.  
38 C.F.R. §§ 20.300-302 (2007).  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105.

While the RO ultimately reopened the veteran's claim for 
service connection for low back disability, and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the veteran 
has submitted new and material evidence.  The claim 
concerning entitlement to service connection for low back 
disability will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The March 1982 decision denied the veteran's claim for 
service connection for low back pain.  In that decision the 
RO considered his service treatment records, records from 
Northwest Community Hospital, VA treatment records, S. 
Griffin, D.O., and Marcy Medical Center, the RO observed 
that, although he was seen during service in April and May 
1976 for complaints of low back pain, the veteran did not 
report a history of recurrent back pain at his discharge 
examination in March 1977, and that he was not treated for 
back pain again until June 1979, approximately two years 
after his separation from service.  The RO also noted that 
when seen for his back in June 1979, the treating physician 
noted that the veteran had hurt his back at work lifting 
approximately 80 pounds.  The RO concluded that the veteran 
had failed to submit competent evidence of a chronic low back 
disability in service.  

The evidence associated with the claims file subsequent to 
the March 1982 decision includes the veteran's Social 
Security Administration (SSA) records, the May 2006 VA 
examiner's report, and a private medical opinion from R.C. 
Winchell, D.O., dated in May 2008.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the March 1982 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for low back pain.  This evidence is certainly 
new, in that it was not previously of record.  With regard to 
whether the evidence is material, the Board notes that the 
May 2008 private medical opinion stated that the veteran's 
low back pain was caused by an injury the veteran first 
sustained while riding in a jeep in the service.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claim and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between the veteran's current low back pain and 
his military service, and thus it relates to an unestablished 
fact necessary to substantiate the claim.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO reopened the 
matter, considered the claim of service connection on its 
merits, and, in doing so, met all notice and assistance 
obligations to the appellant.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for low back 
pain.  First, although the veteran's service medical records 
document complaints of low back pain in April and May 1976, 
the veteran's separation examination conducted in March 1977.  
The examiner found his spine to be clinically normal.  
Moreover, the veteran specifically denied having a history of 
recurrent back pain.  

However, of greater import, the post-service medical evidence 
clearly establish that the veteran sustained an injury to his 
lumbar spine while lifting 80 pounds at work in 1979, 
approximately 2 years after his separation from service.  
Treatment records from Northwest Community Hospital, dated in 
August 1979, indicate that the veteran provided a history of 
starting a job stacking boxes around a year earlier  and 
experiencing low back pain since that time.  He made no 
mention of any low back pain or any injury to the low back 
during service.  Indeed, it was noted that the veteran 
specifically denied "any previous back injuries" and "any 
previous back problems."  Records from Marcy Medical Center, 
dated from February to April 1981, are similarly negative 
with regard to any reference to the veteran's active service.  
The Board finds it significant that the veteran did not 
report any back problems during service to these  treating 
physician's for many decades while receiving treatment for 
his low back pain.  Because these records were generated with 
a view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Similarly, records received from the Social Security 
Administration (SSA) show the veteran also injured his low 
back in 1986, which is documented as due to trying to lift a 
crate onto a truck at work.  The veteran's treatment records 
for the 1986 injury do not make any mention of any low back 
pain or injury to the low back during service.  Indeed, a 
December 1994 decision from the SSA Office of Hearings and 
Appeals specifically noted that the veteran provided a 
history of chronic low back pain since injuring his back in 
July 1986.  No findings were made with regard to his active 
service.

Recognition is given to the fact that VA treatment records 
dated between October and December 1980 indicate that he 
complained of low back pain since service.  However, those 
records also reveal that the veteran indicated to his care 
providers that he was filing a claim against his employer for 
back disability.  Thus, given the foregoing, the Board finds 
what amounts to the lack of medical evidence documenting any 
service-related low back pain to be probative of the issue of 
whether the veteran's current low back pain began during 
service. 

The Board also observes that there are conflicting medical 
opinions concerning whether the veteran's current low back 
pain is related to his military service.  In this regard, a 
May 2006 VA examination fails to link the veteran's current 
low back pain to the veteran's military service.  The VA 
examiner reviewed the veteran's service medical records, 
private treatment records, social security records and an 
oral history provided by the veteran.  After examining the 
veteran and reviewing the pertinent evidence of record, the 
VA examiner concluded that the veteran's current low back 
pain was far less likely than not related to isolated back 
pain treated while in military service, and was consistent 
with documented on the job injuries after military service.  
The VA examiner also noted that the veteran's March 1977 
separation examination did not mention any ongoing problems 
with his low back, that in June 1979, a private medical 
record indicated that the veteran injured his low back when 
lifting 80 pounds at work, that private treatment records 
from February to April 1981 again show treatment for an on 
the job back injury, that an August 1986 private treatment 
record indicates that the veteran injured his low back while 
lifting a crate onto his truck, and that SSA records indicate 
that the veteran's back disability was due to the 
strain/sprain that began in July 1986. 

On the other hand, a private medical opinion submitted in May 
2008 concluded that the veteran's low back problems were most 
likely caused by or the result of an injury that the veteran 
first sustained while riding in a jeep during service.  The 
private medical examiner reviewed the veteran's service 
medical records, private treatment records pertinent to the 
years after service and the veteran's oral history.  The 
private physician explained that he found no convincing 
evidence that there were subsequent work related injuries 
that contributed to the veteran's problems but rather an 
injury that was originally sustained while in the military. 

Based on this record, the Board finds that there is a 
question as to whether the veteran has low back pain as a 
result of his military service.  The law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, which includes medical opinions.  Provided 
that a medical opinion offers an adequate statement of 
reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the VA 
examiner's opinion to be more probative.  Although the 
private physician indicated that he had reviewed the 
veteran's records, the private physician's opinion is not 
consistent with the evidence of record nor supported by 
sufficient rationale.  The contemporaneous medical evidence 
from records received from Northwest Community Hospital and 
Marcy Medical Center are both silent for the veteran having a 
history of back problems in service.  Indeed, as discussed 
above, the veteran specifically denied having a prior history 
of back problems when he was seen in 1979.  Further, in his 
October 1989 SSA Disability Report, when asked "when did 
your condition first bother you," the veteran answered July 
22, 1986.  The December 1994 SSA Decision also indicated that 
the veteran gave a history of chronic back pain since his 
injury in July 1986.  In other words, prior to the May 2008 
private medical opinion, there was an overwhelming lack of 
evidence linking the veteran's chronic low back pain to his 
service and, of greater significance, ample evidence relating 
his back pain to a post-service injury.

The only other evidence linking the veteran's low back pain 
to his service is his own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  The Board observes that in a 
February 2004 statement, the veteran specifically stated that 
his back injury was incurred during service.  Similarly, at 
his May 2008 hearing, the veteran indicated that his current 
back problems originated during service.  Regarding the 
veteran's statements that he has experienced low back pain 
during and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he had low back pain during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, while the veteran can testify to experiencing low 
back pain, the veteran, as a lay person, is not competent to 
testify that his current lumbar spine condition was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  The veteran's statements regarding etiology 
therefore do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Moreover, the Board finds that the veteran's lay statements 
are outweighed by the service, post-service treatment records 
(indicating that the veteran suffered post-service back 
injuries in 1979 and 1986), and the VA medical opinion cited 
above.  The Board again finds it to be particularly 
significant the veteran specifically denied a history of back 
injury or problems when he was evaluated in 1979.

In summary, the more probative medical evidence does not link 
the veteran's current low back pain to his  military service.  
The evidence of a nexus between his current low back and low 
back pain during service consists of the veteran's own 
statements and a private medical opinion.  It is again worth 
noting that, laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical diagnosis 
or causation, and that it is the Board's duty to assess the 
credibility and probative value of evidence, which includes 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995).  After considering all 
the evidence under the laws and regulations set forth above, 
the Board concludes that the veteran is not entitled to 
service connection for his low back pain because the more 
probative medical evidence does not reveal a nexus to an in-
service event and the veteran's subsequent low back pain.  
Absent such a nexus, service connection may not be granted.  
38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for low back pain.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for low back pain is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for low back pain is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for low back disability 
(chronic lumbar strain with degenerative disc disease) is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


